ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, 5-7,9-13, and 15 are pending in the application. 
Claim Rejections - 35 USC § 101
Due to the claim amendments, the §101 rejection of claims 1-3, 5,7-8, and 11-12 has been removed.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a communication with R. Raheja on August 10, 2022.
Claim 1:  (Currently Amended) A control method for an electronic device attached to a vehicle, the method comprising: 
acquiring driving information from a sensor included in the vehicle while the vehicle is running; 
determining a dangerous event having occurred while the vehicle is running, on a basis of the driving information; 
identifying a category corresponding to the determined dangerous event among the plurality of a predetermined category; [[and]] 
providing a simulation image expressing a situation of a time point when the dangerous event occurred, on the basis of an information associated with the determined dangerous event from among the driving information and the identified category of the determined dangerous event, 
wherein the providing the simulation image comprises at least one of: 
based on identifying the dangerous event on the basis of an image photographed through a driving record device, providing the simulation image of a first person point of view of a driver, and 
based on identifying the dangerous event on the basis of pre-acquired driving information, providing the simulation image of a third person point of view[[,]]; and 
providing guide information for a driving habit of the driver associated with the dangerous event while the simulation image is provided.
Allowable Subject Matter
Claims 1-2, 5-7,9-13, and 15  allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from Hamada (JP-2012190398 ) provides hazard map information for a driver, with the data being acquired from an event database and having been classified into different danger groups. With regard to independent claims 1, Hamada, taken either independently or in combination with other prior art references of record, fails to teach or render obvious the display in the vehicle showing a simulation of a road hazard from a first person point of view and a simulation of the road hazard from a third person point of view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661